Filed 7/18/14 P. v. Ingram CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E058021

v.                                                                       (Super.Ct.No. RIF10003145)

HOADENA INGRAM,                                                          OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Michael B. Donner,

Judge. Affirmed with directions.

         Kevin D. Sheehy, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland and

Kimberley A. Donohue, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       A jury found defendant Hoadena Ingram guilty of failing to inform local law

enforcement, with whom he was already registered as a sex offender, of his new address

within five working days of moving to another law enforcement agency’s jurisdiction.

(Pen. Code,1 § 290.013, subd. (a).) Defendant admitted he suffered four prior serious and

violent felony convictions (§§ 667, subds. (c), (e)(2)(A), 1170.12, subd. (c)(2)(A)), but

moved to strike them for purposes of sentencing, arguing a three-strike sentence of 25

years to life for his current conviction would constitute cruel and unusual punishment in

violation of the Eighth Amendment to the United States Constitution. The trial court

denied the motion, and sentenced defendant to 25 years to life.

       On appeal, defendant contends: (1) his conviction under section 290.013,

subdivision (a), was for a technical violation of a sex offender’s obligations under the Sex

Offender Registration Act (SORA) (§ 290 et seq.) and, therefore, a sentence of 25 years

to life is disproportionate to the severity of his crime in violation of the Eighth

Amendment; (2) given his age and life expectancy,2 25 years to life is a de facto sentence

of life without the possibility of parole (LWOP), in violation of the Eighth Amendment;

(3) the trial court abused its discretion by denying his request to strike his prior

convictions pursuant to People v. Superior Court (Romero) (1996) 13 Cal. 4th 497 to


       1   All further undesignated statutory references are to the Penal Code.

       2 Defendant moved this court to take judicial notice of a life expectancy table
contained in a National Vital Statistics Report prepared by the Centers for Disease
Control and Prevention. We deferred ruling on the motion and, as explained post, we
will deny the motion.



                                               2
avoid imposing a sentence of 25 years to life that is cruel and unusual under the Eighth

Amendment; and (4) the trial court erred by not awarding him the correct amount of

custody and conduct credits toward his sentence.

       We conclude defendant’s violation of section 290.013, subdivision (a), was not

merely technical, and because his violation frustrated the purpose of SORA by leaving

law enforcement unaware of his current residence and whereabouts, a sentence of

25 years to life is not disproportionate to the severity of his crime. As for defendant’s

second Eighth Amendment claim, we conclude the de facto LWOP cases do not assist

defendant because they are limited to defendants who were juveniles when they

committed their crimes. Because we find no Eighth Amendment violation, we conclude

the trial court did not abuse its discretion by denying defendant’s Romero request based

on his Eighth Amendment claims. Finally, we conclude defendant is entitled to an

additional day of credit for actual time spent in presentence credit, but to a lesser amount

of conduct credits than awarded by the trial court, and we remand for the trial court to

enter a correct award. In all other respects, we affirm the judgment.

                                             I.

                                          FACTS

       In the information, the People alleged defendant was required to register as a sex

offender under section 290, and alleged he failed to inform the Moreno Valley Police

Department (MVPD), with whom he was registered, within five working days of moving

to a new address in another law enforcement agency’s jurisdiction. (§ 290.013,

subd. (a).) The People also alleged defendant suffered four prior strike convictions for

                                              3
serious and violent felonies within the meaning of section 667, subdivisions (c) and

(e)(2)(A), and section 1170.12, subdivision (c)(2)(A), as follows: (1) on November 20,

1984, defendant suffered a conviction for one count of rape (§ 261, subd. (a)); (2) on

November 20, 1984, defendant suffered a conviction for one count of oral copulation

(§ 288a, subd. (d)); (3) on November 20, 1984, defendant suffered a conviction for a

second count of oral copulation (§ 288a, subd. (d)); and (4) on December 1, 1993,

defendant suffered a conviction for one count of oral copulation (§ 288, subd. (d)).

       At trial, defendant stipulated he was required to register for life as a sex offender

based on a prior conviction, and stipulated he knew he was required to inform law

enforcement where he was last registered within five working days of moving to an

address outside that law enforcement agency’s jurisdiction.

       Sergeant Reinbolz of the Riverside County Sheriff’s Department testified that in

2010 he was an investigator with the MVPD assigned to investigate sexual assault and

child abuse cases. In 2011, Reinbolz began registering sex offenders for the MVPD and

was the department’s custodian of records for sex offender registration files. Reinbolz

testified about the MVPD’s procedures for registering sex offenders. When a sex

offender came to register at a Moreno Valley police station, they provided their personal

information, including the address where they were going to be living, and provided a

fingerprint. An investigator or sworn deputy took the information and completed form

8102 (mandated by the Dept. of Justice (DOJ)), which the registrant verified as correct

and then signed. Once the form was completed, the registrant was given a copy, and the

MVPD maintained a hard copy in a locked cabinet at that particular station or at the

                                              4
warrant’s division of the sheriff’s department. An office assistant then entered the

information from the form into a computer database maintained by the DOJ and

accessible by law enforcement agencies throughout the state.

       Reinbolz testified sex offenders who are required to register pursuant to section

290 must notify local law enforcement within five working days of first moving to an

address within that agency’s jurisdiction. The registered sex offender must annually

renew their registration with local law enforcement within five working days of their

birthday, and must inform the law enforcement agency within five working days if they

move to another address within that law enforcement agency’s jurisdiction. Finally, if

the registered sex offender subsequently moves to an address outside of that law

enforcement agency’s jurisdiction, they must inform the agency with whom they are

currently registered of the new address within five working days of the move. This

information is printed on the back of form 8102.

       Reinbolz identified exhibit No. 4, which was a verified copy of the form 8102

defendant completed on December 4, 2008, when he moved to the city of Moreno Valley

and registered as living in an apartment on David Lane. Reinbolz also identified exhibit

No. 5, which was a certified copy of defendant’s latest sex offender registration form on

file with MVPD and indicated defendant renewed his registration in December 2009 with

the same David Lane address. Reinbolz testified he found no other registration form

indicating defendant “deregistered” from MVPD’s jurisdiction, and Reinbolz testified the

last registered address on file for defendant was on David Lane in Moreno Valley. Had

defendant “deregistered” his David Lane residence, a copy of the form would have been

                                             5
found in the MVPD files. Reinbolz testified that, as the custodian of records, the

registration forms on file for defendant would lead him to believe defendant still lived on

David Lane.

       Investigator Casey with the Riverside County District Attorney’s Office (RCDA)

testified she was assigned to a compliance team with the Sexual Assault Felony

Enforcement (SAFE) Task Force, which checked on registered sex offenders to ensure

they were living at their registered addresses. Each month, Casey’s team performed

door-to-door checks on registered sex offenders in one zip code of Riverside County. In

May 2010, Casey’s team checked registered sex offenders in the zip code that included

the David Lane residence in Moreno Valley where defendant had been registered. The

members of Casey’s team were given a stack of information packets for each registered

sex offender, and they traveled to the last known residence to verify with the registrant, a

family member, or a neighbor, that the registrant still lived there. Casey received the

packet for defendant, and on May 18 she traveled to the David Lane address. Casey

knocked on the door to the residence, but no one answered. She then knocked on the

door of the neighboring apartment, and spoke to a woman who answered the door. Casey

obtained some information from the woman and then referred the case to another

investigator.

       Investigator Cadwell, also with RCDA and a member of the SAFE task force,

testified he performs follow-up investigations when a member of the compliance team is

unable to verify that a registered sex offender still lives at their last registered address.

Cadwell testified defendant’s case was referred to him on June 7, 2010. He checked the

                                               6
Megan’s Law Web site, the DOJ database, and the hard copy of defendant’s form 8102 to

make sure he had the correct last registered address for defendant, and saw that as of

June 7 defendant was still registered as living at the David Lane address. Cadwell could

not tell from those sources whether defendant had “deregistered” his David Lane address.

       The next day, Cadwell drove to the David Lane address and knocked on the door.

A man named Patterson answered the door and indicated he was the current resident of

the apartment. After speaking to Patterson, Cadwell concluded defendant’s whereabouts

were unknown.

       Cadwell then contacted the manager of the apartment complex and asked her if

she knew where defendant was. The information Cadwell gathered from the apartment

manager led him to believe defendant had moved to the jurisdiction of another law

enforcement agency, so he contacted that agency. Cadwell spoke to Detective

McCullough of the Rialto Police Department, and based on the information he received

from McCullough, Cadwell submitted defendant’s case to the district attorney’s office.

       Detective McCullough testified she is assigned to the Rialto Police Department’s

special victims unit. On June 17, 2010, McCullough spoke to defendant at the Rialto

Police station. McCullough asked defendant if he knew he was required to register as a

sex offender in Rialto, and defendant said he was there to register. McCullough also

asked defendant if he “deregistered” out of his latest place of registration in Riverside

County. Defendant told the detective he did not know he was required to “register out”

of his last place of registration. The detective showed defendant a form 8102 he had

previously completed in Rialto, and defendant said he may have signed the form but did

                                              7
not understand it. Defendant informed the detective he first registered as a sex offender

in 1989, but he did not know he was required to register out of one place when moving to

another. Finally, defendant told McCullough he was already living in Rialto at the time

of the interview, and he admitted he did not register out of Riverside County and had not

yet registered his new address in Rialto.

       Ms. Parker testified she manages four apartment buildings in the Inland Empire,

including one on David Lane in Moreno Valley. Parker testified that defendant and his

wife leased their apartment on David Lane in March 2008, and they vacated the

apartment in April 2010. The following month, defendant spoke to Parker and told her

he was living in Rialto at the time.

       A jury found defendant guilty on the sole count of failing to inform the MVPD

within five working days of moving from its jurisdiction. Defendant waived his right to a

trial on the four prior conviction allegations, and admitted them as they were alleged.3




       3 In the respondent’s brief, the People contend defendant admitted that in 1984 he
suffered a conviction for rape in concert, in violation of section 261, subdivision (a)(2),
and section 264.1. Not so. The information alleged that on November 20, 1984,
defendant was “convicted of the crime of RAPE, a serious and violent felony, in violation
of Penal Code section 261, subdivision (a),” and in open court defendant admitted that
“on November 20th, 1984, [he was] convicted of a strike offense of [section] 261A . . . .”
The People did not plead and prove, and defendant did not admit, that the prior rape
conviction was for a rape committed in concert.



                                             8
       Prior to sentencing, defendant requested that the trial court strike his prior strike

convictions pursuant to section 1385 and Romero, supra, 13 Cal. 4th 497, to avoid

imposing a sentence of 25 years to life under the three strikes law. Among other things,

defendant argued imposition of a sentence of 25 years to life would be a grossly

disproportionate punishment for his conviction of failure to register in violation of section

290.013, subdivision (a) and, therefore, would violate the Eighth Amendment prohibition

of cruel and unusual punishment.

       At the hearing on defendant’s Romero request, the trial court noted it had

previously stricken strike priors in similar sex offender registration cases. However, after

considering the seriousness and violent nature of defendant’s admitted strike priors, as

well as his long criminal history—which included one prior conviction for failing to

register pursuant to section 290 and a pending charge of lewd exposure—the court denied

the request.

       The court sentenced defendant to 25 years to life, and awarded defendant 549 days

of credit for actual time spent in presentence custody and another 548 days of conduct

credit pursuant to section 4019, for a total of 1,097 days. Defendant timely appealed.




                                              9
                                              II.

                                          DISCUSSION

                                              A.

           DEFENDANT’S SENTENCE OF 25 YEARS TO LIFE DOES NOT

      CONSTITUTE CRUEL AND UNUSUAL PUNISHMENT IN VIOLATION

   OF THE EIGHTH AMENDMENT TO THE UNITED STATES CONSTITUTION

       Defendant contends his sentence of 25 years to life violates the Eighth

Amendment to the United States Constitution4 because that severe a punishment is

disproportionate to his purportedly technical violation of SORA, and because it is a

de facto LWOP sentence for a man of his age and with his life expectancy. Because the

trial court denied his Romero request to strike some or all of his strike priors to avoid

such an unconstitutional sentence, defendant argues the trial court abused its discretion.

We find no Eighth Amendment infirmity in defendant’s sentence and, therefore, find no

abuse of discretion by the trial court.




       4  Defendant’s cruel and unusual punishment argument in his written Romero
request was premised exclusively on the Eighth Amendment and made no mention
whatsoever of the California Constitution. Nor did defendant’s appointed trial counsel
argue during the hearing that a sentence of 25 years to life would constitute cruel or
unusual punishment in violation of article I, section 17 of the California Constitution.
Because defendant forfeited any claim under the California Constitution, we confine
ourselves to his claims under the federal constitution. (See, e.g., In re Coley (2012) 55
Cal. 4th 524, 537, fn. 8 (Coley).) In any event, as the parties conceded at oral argument,
the result would be the same even if we were to address the state constitutional argument.



                                              10
                                               1.

    Defendant’s Violation of Section 290.013, Subdivision (a), Was Not Technical in

    Nature, and a Sentence of 25 Years to Life Is Not a Disproportionate Punishment

       The Eighth Amendment prohibits sentences that are grossly disproportionate to the

crime. (Ewing v. California (2003) 538 U.S. 11, 23-24.) In applying this principle of

proportionality, a court begins by comparing the gravity of the offense which, in the case

of a three strikes sentence, includes both the defendants’ current crime and history of

recidivism, with the severity of the sentence. (Coley, supra, 55 Cal.4th at p. 542.) If the

comparison leads the reviewing court to draw an inference of disproportionately, it must

then compare the sentence to sentences imposed on similar defendants in the same

jurisdiction and to the sentences imposed on similar defendants in other jurisdictions.

(Ibid.) If this inter- and intra-jurisdictional comparison validates the court’s initial

inference of disproportionality, the sentence is cruel and unusual. (Ibid.)

       At trial, defendant stipulated he is required to register for life under section 290 as

a convicted sex offender. “Section 290 ‘applies automatically to the enumerated

offenses, and imposes on each person convicted a lifelong obligation to register.’

[Citations.] Registration is mandatory [citation], and is ‘not a permissible subject of plea

agreement negotiation’ [citation]. It is intended to promote the ‘“state interest in

controlling crime and preventing recidivism in sex offenders.”’ [Citation.] As this court

has consistently reiterated: ‘The purpose of section 290 is to assure that persons

convicted of the crimes enumerated therein shall be readily available for police

surveillance at all times because the Legislature deemed them likely to commit similar

                                              11
offenses in the future. [Citation.]’ [Citations.] Plainly, the Legislature perceives that sex

offenders pose a ‘continuing threat to society’ [citation] and require constant vigilance.

[Citation.]” (Wright v. Superior Court (1997) 15 Cal. 4th 521, 527 (Wright).)

       Defendant also stipulated he knew of his obligation to inform law enforcement

where he was last registered within five working days of moving to a new address within

the jurisdiction of another law enforcement agency. “Under [section 290.013,

subdivision (a)], whenever a person required to register changes addresses, he or she

must notify the last registering agency of the move within five working days. The

requirement to give notice of the move applies regardless of whether the registrant knows

his or her new address. [Citation.] The duty to notify the agency within five days is

triggered by any change of address or location. [Citations.]” (People v. Villegas (2012)

205 Cal. App. 4th 642, 647.)

       “Supplemental address change information helps law enforcement agencies keep

track of sex offenders who move within the same city or county or are transient. In large

cities such as Los Angeles or huge counties like San Bernardino, where offenders can

easily relocate without reregistering, [former] section 290[, subdivision] (f) [now section

290.013] seeks to prevent them from disappearing from the rolls. Ensuring offenders are

‘readily available for police surveillance’ [citation] depends on timely change-of-address

notification. Without it law enforcement efforts will be frustrated and the statutory

purpose thwarted. The statute is thus regulatory in nature, intended to accomplish the

government’s objective by mandating certain affirmative acts. Compliance is essential to

that objective; lack of compliance fatal.” (Wright, supra, 15 Cal.4th at p. 527.)

                                             12
       In Coley, our Supreme Court addressed whether a sentence of 25 years to life

under the three strikes law, for a conviction of failing to register under section 290,

violated the Eighth Amendment. In that case, the defendant had a lengthy and extensive

criminal history and suffered convictions for sex offenses, which required him to register

pursuant to section 290 upon his release from state prison. (Id. at pp. 531-532.) Upon

release, the defendant failed to register with local law enforcement. (Id. at p. 532.) He

was arrested during a parole sweep and was charged with failing to register as a sex

offender upon arriving in a jurisdiction and with failing to annually update his

registration within five working days of his birthday. (Id. at pp. 532-533.)

       The People presented evidence that the defendant never registered as a sex

offender upon his release on parole and, at the time of his arrest, he told police he never

intended to register and wanted to stay away from law enforcement altogether. (Coley,

supra, 55 Cal.4th at pp. 533-534.) The defendant testified he did register upon his release

from prison, but that he did not know he was required to annually update his registration.

(Id. at p. 534.) A jury acquitted the defendant of failing to register upon his release from

state prison, but found him guilty of failing to update his registration within five working

days of his birthday. (Id. at p. 535.) The defendant admitted to suffering three prior

serious or violent felony convictions and requested that the trial court strike at least two

of them in the interest of justice. He contended a sentence of 25 years to life for his

current conviction would constitute cruel and unusual punishment. (Id. at p. 535.) In

denying the request to strike the prior convictions, the trial court stated it disbelieved the

defendant’s testimony that he did, in fact, register upon release from state prison. (Id. at

                                              13
pp. 535-536.) The court then sentenced the defendant to 25 years to life under the three

strikes law. (Id. at p. 536.)

       In Coley, our Supreme Court noted four appellate courts had already addressed the

same Eighth Amendment issue in the context of a sentence of 25 years to life for a SORA

violation, and reached opposite conclusions. Two courts–People v. Carmony (2005) 127
Cal. App. 4th 1066 (Carmony II) and Gonzalez v. Duncan (9th Cir. 2008) 551 F.3d 875

(Gonzalez)—concluded a sentence of 25 years to life violated the Eighth Amendment

where the SORA violation was a passive, nonviolent, and regulatory violation, where the

defendant did not evade law enforcement, and where law enforcement knew all along of

the defendant’s whereabouts because he had regularly registered and still lived at the

same address. (Coley, supra, 55 Cal.4th at pp. 544-550.)

       In contrast, two courts—People v. Nichols (2009) 176 Cal. App. 4th 428 (Nichols)

and Crosby v. Schwartz (9th Cir. 2012) 678 F.3d 784 (Crosby)—held a sentence of

25 years to life did not violate the Eighth Amendment when the SORA violation was not

merely technical and resulted in law enforcement not knowing the defendant’s current

whereabouts, thereby frustrating the purpose of SORA. (Coley, supra, 55 Cal.4th at

pp. 550-551.) Rather than choose one line of authority over the other, our Supreme Court

in Coley held the case before it was governed by the latter line and found no Eighth

Amendment violation. (Id. at pp. 551-552, 561-562.)




                                            14
       Defendant contends his case is governed by Carmony II and Gonzalez because his

failure to “deregister” in Moreno Valley was a passive, technical violation. According to

defendant, he misunderstood his obligation under section 290.013, subdivision (a), and his

failure to comply with its dictates was not the result of a deliberate intent to evade law

enforcement. True, unlike in Nichols, Crosby, and Coley, the People introduced no

evidence defendant was actively avoiding law enforcement or that he intended to not

inform MVPD of his move to Rialto. However, the holdings in those cases were not based

solely on a defendant’s active evasion of law enforcement. The courts were careful to note

the violations resulted in law enforcement being unaware of the defendants’ current

whereabouts, which frustrated the purpose of SORA. (Nichols, supra, 176 Cal.App.4th at

p. 437 [“defendant’s failure to register thwarted the fundamental purpose of the registration

law, thereby leaving the public at risk”]; Crosby, supra, 678 F.3d at p. 794 [“[defendant]

was no longer living at his last registered address at the time of his arrest, and his failure to

register impeded the police’s ability to find him for surveillance”].)

       As the court in Crosby noted, “In Gonzalez, we concluded that a conviction for

failure to register after an address change is directly related to the state’s interest in

ensuring that it knows the whereabouts of its sex offenders. [Citation.] This distinction

puts the conviction here [under former section 290, subdivision (f), now section 290.013,

subdivision (a)] in stark contrast to the mere technical violation for failure to annually

register. [Citation.] [¶] The California Court of Appeals has also held that this

distinction is crucial.” (Crosby, supra, 678 F.3d at p. 793.) The courts in Carmony II

and Gonzalez concluded failure to annually register was technical and harmless because

                                               15
the defendants there made good faith efforts to regularly register and to keep their

registration information updated, and because the violations did not result in law

enforcement being unaware of the defendants’ whereabouts. (Carmony II, supra, 127

Cal.App.4th at p. 1079; Gonzalez, supra, 551 F.3d at pp. 884-885.)

       Here, there can be no dispute defendant’s failure to timely inform the MVPD of

his move to Rialto frustrated the purpose of SORA. Sergeant Reinbolz testified that,

although defendant registered with the MVPD in 2008 and properly renewed his

registration in 2009, the MVPD had no record of defendant informing it of his move to

Rialto, timely or otherwise. Reinbolz also testified the MVPD’s records would lead him

to believe defendant still lived on David Lane in Moreno Valley. Investigator Casey

testified that, based on what the MVPD’s records showed as of mid-May 2010, she

traveled to the David Lane address to see if defendant still resided there. When Casey

was unable to locate defendant at the David Lane residence, she referred the case for

future investigation.

       As part of his follow-up investigation, Investigator Cadwell reviewed the Megan’s

Law Web site, the DOJ sex offender database, and the last form 8102 about defendant in

the MVPD’s records, and confirmed defendant’s last registered address was on David

Lane in Moreno Valley. Cadwell could not tell from these sources whether defendant

“deregistered” his David Lane residence. When Cadwell visited the David Lane address

on June 8, 2010, he spoke to the current resident of that address and to the apartment

manager, which lead Cadwell to believe defendant had moved to an address within the

jurisdiction of another law enforcement agency. The People introduced evidence that

                                            16
defendant moved from his David Lane apartment in April 2010, and that in May 2010 he

spoke to the manager of his old apartment building and told her he was living in Rialto at

the time. Finally, Detective McCullough testified she spoke to defendant at the Rialto

Police station on June 17, 2010, and during the interview defendant admitted he did not

timely register upon moving back to Rialto and he did not “register out” of Moreno

Valley upon moving.

       For almost three months defendant’s then-current residence in Rialto was

unknown to law enforcement in Moreno Valley and Rialto, and at least two investigators

were unable to find him using the information he provided the last time he registered.

Given the “crucial” distinction between defendant’s violation and a mere technical

violation of failure to annually register (Crosby, supra, 678 F.3d at p. 793), we conclude

defendant’s case is governed by the decisions in Coley, Nichols, and Crosby. Defendant

does not dispute the extent and severity of his criminal history, including but not limited

to the four serious and violent strike priors he admitted. In light of defendant’s serious

criminal history and the seriousness of his current offense, we conclude the sentence of

25 years to life is not disproportionate. Therefore, we need not engage in inter- or intra-

jurisdictional comparison. (Coley, supra, 55 Cal.4th at p. 542.)




                                             17
                                               2.

      Decisions Prohibiting De Facto LWOP Sentences As a Violation of the Eighth

      Amendment Apply Solely to Defendants Who Were Juveniles At the Time of

                       Their Crimes, and Do Not Apply to Defendant

       In Graham v. Florida (2010) 560 U.S. 48 (Graham) and Miller v. Alabama (2012)

567 U.S. ___ [132 S. Ct. 2455] (Miller), the United States Supreme Court held a

mandatory sentence of life without the possibility of parole or its functional equivalent,

for homicide and nonhomicide crimes, constitutes cruel and unusual punishment when

imposed on a defendant who was a juvenile at the time of the crime. (See People v.

Caballero (2012) 55 Cal. 4th 262, 266-268 (Caballero).) Applying those cases, our

Supreme Court held the Eighth Amendment also prohibits sentencing a defendant who

was a juvenile at the time of the nonhomicide crime to a term of imprisonment with a

parole eligibility date that falls outside his or her natural life expectancy. (Id. at p. 268.)

In each of those decisions, the courts relied on the facts that a juvenile’s brain is not yet

fully developed and, therefore, juveniles are more capable of changing than adult

offenders. (Id. at p. 266-268 & fn. 4.) Sentencing a juvenile offender to prison for what

amounts to a life sentence will unconstitutionally deprive the offender of the chance to

obtain parole by demonstrating growth and maturity. (Id. at p. 266.)




                                               18
       Defendant does not discuss the United States Supreme Court cases in Graham and

Miller, and he only briefly discusses Caballero in the context of defining what life

expectancy means and how to determine whether a sentence for a term of years

constitutes a de facto LWOP sentence. Because those cases and their progeny apply

solely to juvenile offenders, and defendant cites no decisional authority whatsoever for

applying the de facto LWOP cases to a defendant who was 57 years old when he

committed his crime, we find no Eighth Amendment violation. (See United States v.

Marshall (6th Cir. 2013) 736 F.3d 492, 497-500 [holding Miller did not apply to a

defendant who was between the ages of 18 and 20 when he committed his crime]; United

States v. Farley (11th Cir. 2010) 607 F.3d 1294, 1342, fn. 34 [noting Graham did not

apply to a defendant who was in his late 30s when he committed his crime].)5

                                              3.

     The Trial Court Did Not Abuse Its Discretion by Denying Defendant’s Romero

            Motion to Avoid an Unconstitutional Sentence of 25 Years to Life

       Finally, defendant contends the trial court abused its discretion by denying his

request to strike his prior serious and violent felonies pursuant to Romero. Defendant’s

sole argument on appeal for reversal is that a sentence of 25 years to life for his

conviction under section 290.013, subdivision (a), was a de facto LWOP sentence and

was disproportionate to his crime, and the trial court should have stricken the priors to

       5 The life expectancy table, of which defendant requests we take judicial notice, is
therefore not relevant to determining the merits of this appeal, so the request is denied.
(People v. McKinzie (2012) 54 Cal. 4th 1302, 1326.)



                                             19
avoid imposing an unconstitutional sentence. He presents no other basis for finding the

trial court abused its discretion. Because we conclude defendant’s sentence of 25 years

to life is proportional to the severity of his crime, and does not constitute a prohibited de

facto LWOP sentence, we find the trial court did not abuse its discretion by denying

defendant’s Romero request.

                                              B.

    THE TRIAL COURT AWARDED DEFENDANT AN INCORRECT AMOUNT

      OF CREDIT FOR TIME SPENT IN PRESENTENCE CUSTODY AND AN

      INCORRECT AMOUNT OF CONDUCT CREDIT UNDER SECTION 4019

       The trial court awarded defendant credit for 549 days spent in presentence

custody, and 548 days of conduct credit under section 4019, for a total of 1,097 days of

credit toward his sentence. Defendant contends the trial court did not award him the

correct amount of credits because it allegedly used an incorrect arrest date. Using a much

earlier arrest date, and the appropriate version of section 4019, defendant argues he is

entitled to credit for 947 days in presentence custody and 472 days of conduct credit, for

a total of 1,419 days. The People contend defendant is not entitled to an additional award

of credits. Instead, using the same arrest date as the trial court, and applying the same

correct version of section 4019 as defendant, the People contend defendant is entitled to

551 days for time spent in presentence credit and to 274 days of conduct credit, for a total

of 825 days.




                                              20
       Defendant contends the record demonstrates he was arrested in this case on

June 17, 2010, and not on July 18, 2011, as the People contend. But the portions of the

record defendant cites do not support his conclusion. The probation report indicates

defendant was arrested by the Rialto Police Department on June 17, 2010, and booked for

felony indecent exposure and for failing to update his sex offender registration. This

corresponds with Detective McCullough’s testimony that defendant was interviewed at

the Rialto Police station on June 17, 2010, and admitted he did not timely register upon

moving back to Rialto. But all this shows is defendant was arrested on June 17, 2010, for

crimes allegedly committed in San Bernardino County. This is borne out by the notation

in the probation report that, at the time of his sentencing in this case, defendant had

charges pending in San Bernardino County for felony indecent exposure and for failure to

register in violation of section 290, subdivision (b). Defendant is not entitled to credit in

this case for time he spent in custody on the San Bernardino charges. (§ 2900.5,

subd. (b).)

        The probation report clearly indicates a declaration in support of an arrest warrant

was sworn out in Riverside County on July 28, 2010, but defendant was not arrested in

this case until July 18, 2011, probably because he was in custody in San Bernardino.

This corresponds with defendant’s in-custody arraignment on July 20, 2011. Defendant’s

appointed trial counsel relied on the July 18, 2011, arrest date during sentencing because

she agreed with the trial court’s credit calculation.




                                              21
       Applying the correct arrest date of July 18, 2011, and the sentencing date of

January 18, 2013, we conclude defendant is entitled to 550 days of credit for actual time

spent in presentence custody. The trial court’s figure of 549 days is likely the result of

failing to include the extra day in February 2012 for leap year, of which we take judicial

notice. (Evid. Code, §§ 452, subd. (h), 459, subd. (a).)

       The parties agree that, because defendant’s offense occurred on June 7, 2010, his

award of conduct credits is governed by the former version of section 4019 which went

into effect on January 25, 2010, and not by the more generous formula applied by the trial

court. We agree. (Former § 4019, as amended by Stats. 2009, 3d Ex. Sess. 2009-2010,

ch. 28, § 50; People v. Verba (2012) 210 Cal. App. 4th 991, 993-994.) Under that version

of former section 4019, a defendant was entitled to two days credit for every four days

spent in presentence custody. (Former § 4019, subds. (b), (c); People v. Brown (2012) 54
Cal. 4th 314, 318 (Brown).) A limitation on this formula for prisoners required to register

as sex offenders under section 290 was subsequently deleted (Brown, at pp. 318-319, fn.

5), and the People concede defendant is entitled to two days of credit for every four days

he spent in presentence custody. Applying this correct formula, defendant is entitled to

274 days of conduct credit (550 ÷ 4 = 137.5; 137 × 2 = 274). Therefore, defendant is

entitled to a total credit award of 824 days (550 + 274 = 824).




                                             22
                                            III.

                                       DISPOSITION

       The trial court is directed to make an amended award of 550 days of credit for

time spent in presentence custody and 274 days of conduct credit under former section

4019, for a total award of 824 days.

       The clerk of the superior court shall prepare an amended minute order of

sentencing and abstract of judgment, and shall forward them to the Department of

Corrections and Rehabilitation. In all other respects, the judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                               McKINSTER
                                                                               Acting P. J.

We concur:



KING
                          J.



MILLER
                          J.




                                            23